Order entered January 16, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00954-CR

                           QUENTIN LEON MURRAY, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-24209-U

                                            ORDER

       The court REINSTATES the appeal.

       On October 15, 2013, we ordered the trial court to make findings regarding why the

clerk’s and reporter’s records had not been filed.           We received the reporter’s record on

November 26, 2013 and the clerk’s record on January 9, 2014. Therefore, in the interest of

expediting the appeal, we VACATE the October 15, 2013 order requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/     LANA MYERS
                                                               JUSTICE